DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 10 and 16 state, “stress absorbing adhesive does not deform or has a smaller deformation”. It is unclear what is intended by “smaller”. The extent of the “deformation” is not well defined, “smaller” implies that it is in comparison to an alternative “deformation”. This language is vague and will require further clarification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3, 10, 12, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (US PG. Pub. 2013/0264549).

Regarding claim 1 – Yamazaki teaches a package structure of a display module (figs. 2A-2B [title] Yamazaki states, “display device”), comprising: a package substrate (410 [paragraph 0062] Yamazaki states, “first substrate 410”); a display panel (401/402 [paragraph 0062] Yamazaki states, “display portion 401 includes a plurality of pixels 402”) positioned on the package substrate (410); a protective cover plate (440 [paragraph 0108] Yamazaki states, “the second substrate 440 include a glass substrate”) positioned on the display panel (401/402); and a stress absorbing adhesive (405 [paragraph 0107] Yamazaki states, “An epoxy-based resin, glass frit, or the like can be used for the sealant 405”; epoxy-based resin will absorb stress applied to the display panel 401/402) positioned between the package substrate (410) and the protective cover plate (440), and positioned at the periphery edges of the display panel (claimed structure shown in figure 2A); wherein the stress absorbing adhesive (405) is attached to the package substrate (410) and the protective cover plate (440); and wherein the stress absorbing adhesive (405) is configured to absorb thermal stress and release a part of the thermal stress to ensure the stress absorbing adhesive does not deform (figure 2B shows a stress absorbing adhesive 405 being made of epoxy resin and appears to have no deformation) or has a smaller deformation (the stress absorbing adhesive 405 is made of epoxy-based resin; this material is consistent with Applicants 

Regarding claim 3 - Yamazaki teaches the package structure of the display module as claimed in claim 1, wherein the stress absorbing adhesive (fig. 2B, 405) comprises at least one of the following materials: an epoxy resin ([paragraph 0107] Yamazaki states, “An epoxy-based resin, glass frit, or the like can be used for the sealant 405”), polymethylmethacrylate (PMMA), a vinyl ether resin and an acrylate resin.

Regarding claim 10 – Yamazaki teaches a display device (figs. 2A-2B [title] Yamazaki states, “display device”), comprising: a package structure of a display module (400); wherein the package structure of the display module (400) comprises: a package substrate (410 [paragraph 0062] Yamazaki states, “first substrate 410”); a display panel (401/402 [paragraph 0062] Yamazaki states, “display portion 401 includes a plurality of pixels 402”) positioned on the package substrate (410); a protective cover plate (440 [paragraph 0108] Yamazaki states, “the second substrate 440 include a glass substrate”) positioned on the display panel (401/402); a stress absorbing adhesive (405 [paragraph 0107] Yamazaki states, “An epoxy-based resin, glass frit, or the like can be used for the sealant 405”; epoxy-based resin will absorb stress applied to the display panel 401/402) positioned between the package substrate (410) and the protective cover plate (440), and positioned at the periphery edges of the display panel (claimed structure shown in figure 2A); wherein the stress absorbing adhesive (405) is attached to the package substrate (410) and the protective cover plate (440); and wherein the 

Regarding claim 12 - Yamazaki teaches the display device as claimed in claim 10, wherein the stress absorbing adhesive (fig. 2B, 405) comprises at least one of the following materials: an epoxy resin ([paragraph 0107] Yamazaki states, “An epoxy-based resin, glass frit, or the like can be used for the sealant 405”), polymethylmethacrylate (PMMA), a vinyl ether resin and an acrylate resin.

Regarding claim 16 – Yamazaki teaches a package structure of a display module (figs. 2A-2B [title] Yamazaki states, “display device”), comprising:
a package substrate (410 [paragraph 0062] Yamazaki states, “first substrate 410”);
a display panel (401/402 [paragraph 0062] Yamazaki states, “display portion 401 includes a plurality of pixels 402”) positioned on the package substrate (410); a protective cover plate (440 [paragraph 0108] Yamazaki states, “the second substrate 440 include a glass substrate”) for sealing a space (space shown having the display panel), connected with the package substrate (410) by a stress absorbing adhesive (405 [paragraph 0107] Yamazaki states, “An epoxy-based resin, glass frit, or the like 

Regarding claim 17 - Yamazaki teaches the package structure of the display module as claimed in claim 16, wherein the stress absorbing adhesive (fig. 2B, 405) comprises at least one of the following materials: an epoxy resin ([paragraph 0107] Yamazaki states, “An epoxy-based resin, glass frit, or the like can be used for the sealant 405”), polymethylmethacrylate (PMMA), a vinyl ether resin and an acrylate resin.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 9-12, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US PG. Pub. 2013/0264549) in view of Copper et al. (DE112013004730T5), see NPL on form 892.

Regarding claim 1 – Yamazaki teaches a package structure of a display module (figs. 2A-2B [title] Yamazaki states, “display device”), comprising: a package substrate (410 [paragraph 0062] Yamazaki states, “first substrate 410”); a display panel (401/402 [paragraph 0062] Yamazaki states, “display portion 401 includes a plurality of pixels 402”) positioned on the package substrate (410); a protective cover plate (440 [paragraph 0108] Yamazaki states, “the second substrate 440 include a glass substrate”) positioned on the display panel (401/402); and a stress absorbing adhesive (405 [paragraph 0107] Yamazaki states, “An epoxy-based resin, glass frit, or the like can be used for the sealant 405”; epoxy-based resin will absorb stress applied to the display panel 401/402) positioned between the package substrate (410) and the protective cover plate (440), and positioned at the periphery edges of the display panel (claimed structure shown in figure 2A); wherein the stress absorbing adhesive (405) is attached to the package substrate (410) and the protective cover plate (440); the stress absorbing adhesive (405) does not deform (figure 2B shows a stress absorbing adhesive 405 being made of epoxy resin and appears to have no deformation) or has a smaller deformation.

 	Copper teaches a stress absorbing adhesive (fig. 3, 220 [paragraph 0048] Copper states, “foam adhesive 220”) wherein the stress absorbing adhesive (220) is configured to absorb thermal stress and release a part of the thermal stress ([paragraph 0051 & 0048] Copper states, “The foam adhesive 220 can be similar to the foam adhesive 222…The foam adhesive 222 can local stress concentrations caused by structural loads, mismatched surfaces and thermal expansion differences between the spacer 226 and the cover glass layer 202 caused, absorb and distribute”) to ensure the stress absorbing adhesive (222) does not deform ([paragraph 0044] Copper states, “a device that requires the foam adhesive 222 To support a considerable weight, less compliance, to prevent the shear forces from deforming the foam adhesive over time”) or has a small deformation.
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the package structure of a display module having a stress absorbing adhesive as taught by Yamazaki with the stress absorbing adhesive configured to absorb/release thermal stress as taught by Copper because Copper states, “As a result, the stress concentrations in the cover glass layer can be reduced” [paragraph 0071]. Additionally a heat sinking function of the stress absorbing adhesive will help in cooling the display panel and prevent overheating.


 	Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations “with a varied external temperature “, which are narrative in form have not been given significant patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).

Regarding claim 3 - Yamazaki in view of Copper teach the package structure of the display module as claimed in claim 1, wherein the stress absorbing adhesive (Yamazaki; fig. 2B, 405) comprises at least one of the following materials: an epoxy resin ([paragraph 0107] Yamazaki states, “An epoxy-based resin, glass frit, or the like 

Regarding claim 4 – Yamazaki in view of Copper teach the package structure of the display module as claimed in claim 1, wherein the stress absorbing adhesive (Copper; fig. 3, 220) further absorbs a mechanic stress ([paragraph 0035] Copper states, “The foam adhesive can absorb and distribute local stress concentrations caused by structural loads, mismatched surfaces, and different rates of thermal expansion”) generated by the package substrate (204/216) and the protective cover plate (202). 
	Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations “with a varied external environment“, which are narrative in form have not been given significant patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).

Regarding claim 9 – Yamazaki in view of Copper teach the package structure of the display module as claimed in claim 1, wherein the display panel (fig. 2B, 401/402) is a liquid crystal display panel ([paragraph 0088] Yamazaki states, “a display device using a liquid-crystal element in a pixel”).


 	Yamazaki does not explicitly teach wherein the stress absorbing adhesive is configured to absorb thermal stress and release a part of the thermal stress to ensure the stress absorbing adhesive does not deform or has a small deformation.
 	Copper teaches a stress absorbing adhesive (fig. 3, 220 [paragraph 0048] Copper states, “foam adhesive 220”) wherein the stress absorbing adhesive (220) is configured to absorb thermal stress and release a part of the thermal stress ([paragraph 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the package structure of a display module having a stress absorbing adhesive as taught by Yamazaki with the stress absorbing adhesive configured to absorb thermal stress as taught by Copper because Copper states, “As a result, the stress concentrations in the cover glass layer can be reduced” [paragraph 0071]. Additionally a heat sinking function of the stress absorbing adhesive will help in cooling the display panel and prevent overheating.

Regarding claim 11 – Yamazaki in view of Copper teach the display device as claimed in claim 10, wherein the stress absorbing adhesive (Copper; fig. 3, 220) maintains the package substrate (204/216), the protective cover plate (202) and the stress absorbing adhesive (220) in a thermal equilibrium state when the stress absorbing adhesive (222) absorbs the thermal stress ([paragraph 0048] Copper states, “The foam adhesive 222 can local stress concentrations caused by structural loads, mismatched surfaces and thermal expansion differences between the spacer 226 and the cover glass layer 202 
 	Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations “with a varied external temperature“, which are narrative in form have not been given significant patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).

Regarding claim 12 - Yamazaki in view of Copper teach the display device as claimed in claim 10, wherein the stress absorbing adhesive (Yamazaki; fig. 2B, 405) comprises at least one of the following materials: an epoxy resin ([paragraph 0107] Yamazaki states, “An epoxy-based resin, glass frit, or the like can be used for the sealant 405”), polymethylmethacrylate (PMMA), a vinyl ether resin and an acrylate resin.

Regarding claim 16 – Yamazaki teaches a package structure of a display module (figs. 2A-2B [title] Yamazaki states, “display device”), comprising:
a package substrate (410 [paragraph 0062] Yamazaki states, “first substrate 410”);

 	Yamazaki does not explicitly teach wherein the stress absorbing adhesive is configured to absorb thermal stress generated by the package structure of the display module with a varied temperature, and release a part of the thermal stress to ensure the stress absorbing adhesive does not deform or has a smaller deformation.
 	Copper teaches a stress absorbing adhesive (fig. 3, 220 [paragraph 0048] Copper states, “foam adhesive 220”) wherein the stress absorbing adhesive (220) is configured to absorb thermal stress generated by the package structure of the display module ([paragraph 0057] Copper states, “heat from the sources of illumination 240”), and release a part of the thermal stress ([paragraph 0051 & 0048] Copper states, “The foam adhesive 220 can be similar to the foam adhesive 222…The foam adhesive 222 
	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the package structure of a display module having a stress absorbing adhesive as taught by Yamazaki with the stress absorbing adhesive configured to absorb/release thermal stress as taught by Copper because Copper states, “As a result, the stress concentrations in the cover glass layer can be reduced” [paragraph 0071]. Additionally a heat sinking function of the stress absorbing adhesive will help in cooling the display panel and prevent overheating.
 	Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations “with a varied temperature”, which are narrative in form have not been given significant patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).



Regarding claim 20 – Yamazaki in view of Copper teach the package structure of the display module as claimed in claim 16, wherein the stress absorbing adhesive (Copper; fig. 3, 220) maintains the package substrate (204/216), the protective cover plate (202) and the stress absorbing adhesive (220) in a thermal equilibrium state when the stress absorbing adhesive (222) absorbs the thermal stress ([paragraph 0048] Copper states, “The foam adhesive 222 can local stress concentrations caused by structural loads, mismatched surfaces and thermal expansion differences between the spacer 226 and the cover glass layer 202 caused, absorb and distribute”) generated by the package structure of the display module ([paragraph 0035] Copper states, “The foam adhesive can absorb and distribute local stress concentrations caused by structural loads, mismatched surfaces, and different rates of thermal expansion”).
 	Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations “with a varied external temperature“, which are narrative in form have not been given significant patentable weight. In order to be In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).

Claims 5, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. in view of Copper et al. as applied to claims 6, 10 and 16 above, and further in view of Huang et al. (US PG. Pub. 2014/0103312).

Regarding claim 5 – Yamazaki in view of Copper teach the package structure of the display module as claimed in claim 1, but fail to teach wherein a hole is disposed in the stress absorbing adhesive to dissipate the heat generated by the display panel.
 	Huang teaches a package structure of the display module (figs. 1A-1B, 100 [title] Huang states, “Organic light emitting diode display”) wherein a hole (145a [paragraph 0017] Huang states, “pores 145a”; a hole is defined as “an area where something is missing” [merriam-webster.com]; the pore 145a meets the definition of a hole) is disposed in the stress absorbing adhesive (140 [paragraph 0018] Huang states, “the material of the frit layer 140 comprises, for example, a silicon-containing material with excellent moisture resistance properties”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the package structure of the display module having a stress absorbing adhesive as taught by Yamazaki in view of Copper with the stress absorbing adhesive having a hole as taught by Huang because Huang states, “The porous structure of the frit layer 140 can release the strain 
 	Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations “to dissipate the heat generated by the display panel”, which are narrative in form have not been given significant patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).

Regarding claim 13 – Yamazaki in view of Copper teach the display device as claimed in claim 10, but fail to teach wherein a hole is disposed in the stress absorbing adhesive to dissipate the heat generated by the display panel.
 	Huang teaches a display device (figs. 1A-1B, 100 [title] Huang states, “Organic light emitting diode display”) wherein a hole (145a [paragraph 0017] Huang states, “pores 145a”; a hole is defined as “an area where something is missing” [merriam-webster.com]; the pore 145a meets the definition of a hole) is disposed in the stress absorbing adhesive (140 [paragraph 0018] Huang states, “the material of the frit layer 140 comprises, for example, a silicon-containing material with excellent moisture resistance properties”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the display device having a stress absorbing adhesive as taught by Yamazaki in view of Copper with the stress absorbing 
 	Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations “to dissipate the heat generated by the display panel”, which are narrative in form have not been given significant patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).

Regarding claim 19 – Yamazaki in view of Copper teach the package structure of the display module as claimed in claim 16, but fail to teach wherein a hole is disposed in the stress absorbing adhesive to dissipate the heat generated by the display panel.
 	Huang teaches a package structure of the display module (figs. 1A-1B, 100 [title] Huang states, “Organic light emitting diode display”) wherein a hole (145a [paragraph 0017] Huang states, “pores 145a”; a hole is defined as “an area where something is missing” [merriam-webster.com]; the pore 145a meets the definition of a hole) is disposed in the stress absorbing adhesive (140 [paragraph 0018] Huang states, “the material of the frit layer 140 comprises, for example, a silicon-containing material with excellent moisture resistance properties”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the package structure of the 
 	Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations “to dissipate the heat generated by the display panel”, which are narrative in form have not been given significant patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).

Claims 6, 8, 14-15 and 18 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. in view of Copper et al. as applied to claim 1 above, and further in view of Pichler et al. (US PG. Pub. 2006/0049396).

Regarding claim 6 – Yamazaki in view of Copper teach the package structure of the display module as claimed in claim 1, but fails to teach wherein a first adhesive layer is disposed between the package substrate and the stress absorbing adhesive; and a second adhesive layer is disposed between the protective cover plate and the stress absorbing adhesive.

 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the package structure of a display module having a stress absorbing adhesive as taught by Yamazaki in view of Copper with the stress absorbing adhesive having a first and second adhesive layer between the package substrate and the protective cover plate as taught by Pichler because Pichler states, “the absorbing layer(s) 115a,b can be made of materials whose surface properties can be modified prior to encapsulation to increase absorption and/or reduce reflection of the IR radiation” [paragraph 0023].

Regarding claim 8 – Yamazaki in view of Copper teach the package structure of the display module as claimed in claim 1, wherein the material of the protective cover plate (Yamazaki; fig. 2B, 440) is glass ([paragraph 0108] Yamazaki states, “substrate 440 include a glass substrate”).

 	Pichler teaches a package structure of a display module (fig. 1 [paragraph 0020] Pichler states, “Examples of organic electronic devices are an OLED display”) having a package substrate (109) wherein the material of the package substrate is plastic ([paragraph 0019] Pichler states, “The substrate 109 can be comprised of, for example, glass, quartz, or plastic”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the package structure of a display module having a package substrate as taught by Yamazaki in view of Copper with the package substrate being made of a plastic material as taught by Pichler because package substrates in display devices are desirable to have plastic is easily processed and will provide a desired insulating property within display modules. Additionally plastics are well known to bond effectively with other components as discussed by Pichler in paragraph 0030. 

Regarding claim 14 – Yamazaki in view of Copper teach the display device as claimed in claim 10, but fails to teach wherein a first adhesive layer is disposed between the package substrate and the stress absorbing adhesive; and a second adhesive layer is disposed between the protective cover plate and the stress absorbing adhesive.
 	Pichler teaches a display device (fig. 1 [paragraph 0020] Pichler states, “Examples of organic electronic devices are an OLED display”) wherein a first adhesive layer (115a [paragraph 0021] Pichler states, “The absorbing layers 115a,b have good 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the display device having a stress absorbing adhesive as taught by Yamazaki in view of Copper with the stress absorbing adhesive having a first and second adhesive layer between the package substrate and the protective cover plate as taught by Pichler because Pichler states, “the absorbing layer(s) 115a,b can be made of materials whose surface properties can be modified prior to encapsulation to increase absorption and/or reduce reflection of the IR radiation” [paragraph 0023].

Regarding claim 15 – Yamazaki in view of Copper teach the display device as claimed in claim 10, wherein the material of the protective cover plate (Yamazaki; fig. 2B, 440) is glass ([paragraph 0108] Yamazaki states, “substrate 440 include a glass substrate”).
 	Yamazaki in view of Copper fail to teach wherein the material of the package substrate is plastic.
 	Pichler teaches a display device (fig. 1 [paragraph 0020] Pichler states, “Examples of organic electronic devices are an OLED display”) having a package substrate (109) wherein the material of the package substrate is plastic ([paragraph 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the display device having a package substrate as taught by Yamazaki in view of Copper with the package substrate being made of a plastic material as taught by Pichler because package substrates in display devices are desirable to have plastic is easily processed and will provide a desired insulating property within display modules. Additionally plastics are well known to bond effectively with other components as discussed by Pichler in paragraph 0030. 

Regarding claim 18 – Yamazaki in view of Copper teach the package structure of the display module as claimed in claim 16, but fails to teach wherein a first adhesive layer is disposed between the package substrate and the stress absorbing adhesive; and a second adhesive layer is disposed between the protective cover plate and the stress absorbing adhesive.
 	Pichler teaches a package structure of a display module (fig. 1 [paragraph 0020] Pichler states, “Examples of organic electronic devices are an OLED display”) wherein a first adhesive layer (115a [paragraph 0021] Pichler states, “The absorbing layers 115a,b have good adhesion to the substrate 109”) is disposed between the package substrate (109 [paragraph 0030] Pichler states, “substrate 109”) and the stress absorbing adhesive (118 [0030] Pichler states, “heat-activated adhesive 118”); and a second adhesive layer (115b) is disposed between the protective cover plate (121 [paragraph 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the package structure of a display module having a stress absorbing adhesive as taught by Yamazaki in view of Copper with the stress absorbing adhesive having a first and second adhesive layer between the package substrate and the protective cover plate as taught by Pichler because Pichler states, “the absorbing layer(s) 115a,b can be made of materials whose surface properties can be modified prior to encapsulation to increase absorption and/or reduce reflection of the IR radiation” [paragraph 0023].

Claim 7 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. in view of Copper et al. and Pichler et al. as applied to claim 6 above, and further in view of Kim et al. (US PG. Pub. 2016/0216563).

Regarding claim 7 – Yamazaki in view of Copper and Pichler teach the package structure of the display module as claimed in claim 6, having the first (Pichler; fig. 1, 115a) and second (115b) adhesive layers but fails to teach an adhesive layer having roughened layers.
 	Kim teaches a package structure of a display module (fig. 2 [title] liquid crystal display panel) having an adhesive layer (310 [paragraph 0045] Kim states, “seal line 310”) wherein the adhesive layer has roughened layers (270-2 & 190-2 [paragraph 0070] Kim states, “A surface roughness value of the second region 190-2 may be 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the package structure of a display module having a stress absorbing adhesive and a first and second adhesive layer as taught by Yamazaki in view of Copper and Pichler with the inclusion of roughening layers of the first and second adhesive layer as taught by Kim because Kim states, “The increase in surface roughness may increase a specific surface area, such that adhesive strength between the surface of the second region 190-2 and the sealant may be physically increased” [paragraph 0070].

Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive. 
Applicant argues regarding the rejections of independent claims 1, 10 and 16, “the differences between the stress absorbing adhesive of the present application and the foam adhesive of Copper are listed as following: 1. Releasing a part of the thermal stress…2. The focused material properties of the adhesive…epoxy resin, polymethylmethacrylate (PMMA), a vinyle ether resin, and an acrylate resin” [REMARKS page 7].
Examiner disagrees. Regarding argument 1, Copper specifically states, “a device that requires the foam adhesive 222 to support a considerable weight, less compliance, to prevent the shear forces from deforming the foam adhesive over time” [0044]. .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Tomomasa (US PG. Pub. 2015/0042899) discloses a display device.
Tsubouchi et al. (US PG. Pub. 2011/0236643) discloses a display module.
Toda et al. (US Patent 6654083) discloses an electronic optical device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEVEN T SAWYER/Primary Examiner, Art Unit 2847